Citation Nr: 1537545	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to a death pension, and if so, entitlement to increased death pension benefits for aid and attendance or housebound benefits for the Appellant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran had active military service from January 1966 to November 1973.  The Veteran died in October 2005.  The Appellant is his surviving spouse.

The Appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in St. Paul, Minnesota, which denied the benefit sought on appeal.  The Appellant filed Notice of Disagreements (NODs) in June 2013 and August 2013.  The RO issued a Statement of the Case (SOC) in August 2013.  In September 2013, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 


FINDINGS OF FACT

1.  The Appellant is already in receipt of dependency and indemnity compensation (DIC) benefits based upon the award of service connection for the cause of the Veteran's death.  

2.  The Appellant cannot receive both DIC benefits and death pension benefits.

3.  The Appellant has not requested to receive death pension benefits in lieu of her current DIC benefits.

4.  The Appellant's current grant of DIC benefits for the cause of the Veteran's death provides the greater award of monetary compensation.

5.  The Appellant does not contend that she is need of the aid and attendance of another person or that she is housebound.


CONCLUSION OF LAW

Entitlement to a death pension, and if so, entitlement to increased death pension benefits for aid and attendance or housebound benefits for the Appellant, is denied.  38 U.S.C.A. §§ 101(15), 1311, 1317, 1502(b), 1521, 1541, 1542, 5312 (West 2014); 38 C.F.R. §§ 3.1(w), 3.3(b), 3.5(c), 3.21, 3.23, 3.271, 3.272, 3.351(a)(5), (b), (c) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  




I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

In this case, the Board finds that no further action is necessary pursuant to the VCAA.  As described below, the facts in this case are not in dispute.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  In any event, the Appellant was provided VCAA notice in May 2013.

II.  Analysis

The Appellant seeks entitlement to a death pension, and if so, entitlement to increased death pension benefits for aid and attendance or housebound benefits for the Appellant.  This was the issue certified to the Board.  

Increased dependency and indemnity compensation is payable to a surviving spouse by reason of being in need of aid and attendance.  38 U.S.C.A. § 1311(c), 1315(h) (West 2014).  Increased dependency and indemnity compensation is payable to a surviving spouse who is not in need of aid and attendance but is housebound.  38 U.S.C.A. 1311(d) (West 2014).  Increased pension is payable to a surviving spouse by reason of need for aid and attendance, or if not in need of aid and attendance, by reason of being housebound.  38 U.S.C. 1541(d), (e) (West 2014).  The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The surviving spouse will be considered in need of regular aid and attendance if he or she:  (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in § 3.352(a).  38 U.S.C.A. § 1502(b) (West 2014).  The "permanently housebound" requirement is met when the surviving spouse is substantially confined to his or her home (ward or clinical areas, if institutionalized) or immediate premises by reason of disability or disabilities which it is reasonably certain will remain throughout the surviving spouse's lifetime.  38 U.S.C. 1311(d) (West 2014); 38 U.S.C. 1541(e) (West 2014). The following will be accorded consideration in determining the need for regular aid and attendance (§ 3.351(c)(3):  inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 38 C.F.R. § 3.352 (2014).  

In support of the claim, the Appellant submitted a June 2013 letter from S.J., NP in which S.J. described the course of treatment the Appellant was undergoing for hepatitis C.  S.J. does not indicate that the Appellant is in need of the aid and attendance of another person or that she is housebound.  Indeed, crucially, the Board notes that in a June 2015 Report of General Information, the Appellant spoke with VA and informed them that she did "not need the aid and attendance of another person in performing the activities of daily living and that she [was] not confined to her home."  She stated that she did "have a knee problem, but she [did] not need assistance in her activities of daily living, and she [was] not confined to her house as a result of this condition."  Rather, the Appellant has noted in prior statements that she bought a house, that she was behind in paying her taxes, and that she needed increased financial assistance.  See September 2013 VA Form 9.  Thus, the Appellant is not seeking aid and attendance or housebound status; instead, she is merely seeking greater monetary compensation each month.

A death pension is available to the "surviving spouse" of a veteran because of his nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541; 38 C.F.R. §§ 3.23, 3.3(b)(4).  Moreover, increased death pension benefits are payable if the surviving spouse is in need of regular aid and attendance or is housebound.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. §§ 3.23(a)(6)-(7), 3.351(a)(5).  

A threshold consideration for entitlement to any type of death pension is that the veteran's death is found to be nonservice-connected.  See 38 C.F.R. § 3.3(b)(4).  In the present case, DIC benefits have been previously granted for the Appellant based upon the award of service connection for the cause of the Veteran's death.  The Appellant cannot receive both DIC benefits and death pension benefits.  38 U.S.C.A. § 1317; 38 C.F.R. § 3.5(c); see M21-1MR III.v.4.F.  Effective November 2, 1994, a surviving spouse who is receiving DIC benefits may elect to receive death pension instead of DIC compensation.  Id.  The Appellant has not requested to receive death pension benefits in lieu of her current DIC benefits.

Further, the Appellant's current grant of DIC benefits for the cause of the Veteran's death provides the greater award of monetary compensation.  See 38 U.S.C.A. 
§§ 1311, 1541.  Thus, the Appellant's current DIC benefits are the greater monetary compensation when compared with the death pension benefits.  Id.  The Appellant is already in receipt of the highest monthly compensation under the circumstances.  Id.  As the Appellant does not contend that she requires the regular aid and attendance of another person or that she is housebound, these determinations would not entitle the Appellant to greater monetary compensation.  The Board recognizes that the Appellant is seeking greater monthly monetary compensation; however, greater monthly monetary compensation is not warranted under the regulations for the Appellant's current circumstances.  There is no legal entitlement for what the Appellant is requesting.


ORDER

The claim of entitlement to a death pension, and if so, entitlement to increased death pension benefits for aid and attendance or housebound benefits for the Appellant, is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


